 
Exhibit 10.1


EMPLOYMENT AGREEMENT




THIS AGREEMENT (this “Agreement”) made effective as of the 15st day of May, 2009
(the “Effective Date”) by and between GUARDIAN ZONE TECHNOLOGIES, INC., a
Delaware corporation with principal offices located at 17 Woodside Road, Chagrin
Falls, Ohio 44023 (the “Corporation”), and THOMAS J. RADU, residing at
_______________________________________________ (“Executive”).


W I T N E S S E T H :


WHEREAS, the Corporation desires to employ Executive as Chief Operating Officer,
and Executive desires to undertake such employment, upon the terms and subject
to the conditions of this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:


1. Employment of Executive.  Subject to the terms and provisions of this
Agreement, the Corporation hereby employs Executive as its Chief Operating
Officer to perform such duties on behalf of the Corporation consistent therewith
as determined from time to time by the Corporation’s Chief Executive
Officer.  In performing such duties Executive will report directly to the Chief
Executive Officer.  Executive shall at all times act with integrity and in a
manner that is consistent and in accordance with the policies and procedures,
and in the best interests, of the Corporation.


2. Acceptance of Employment; Board Nomination; Full Time and Attention.  Subject
to the terms and provisions of this Agreement, Executive hereby accepts such
employment.  Executive agrees that throughout the Employment Term (as
hereinafter defined), he will devote his full business time, attention,
knowledge and skills, faithfully, diligently and to the best of his ability, in
furtherance of the business of the Corporation and will perform the duties
described in Section 1 hereof.  During the Employment Term, Executive shall be
subject to, observe and carry out such rules, regulations and policies as the
Corporation may from time to time establish and that are generally applicable to
senior executives of the Corporation.  During the Employment Term, Executive
shall not directly or indirectly, without the prior written consent of the CEO,
accept (i) serve on corporate, civic or charitable boards or committees (other
than in contravention of Section 8(a) hereof) with or without compensation and
(ii) participate in professional organizations, so long as such activities do
not interfere in any material respect with the performance of Executive’s duties
and responsibilities hereunder.  Executive represents that he is not a party to
any agreement that restricts his right or ability to freely carry out his duties
hereunder.


3. Employment Term.  Executive’s employment hereunder shall be for a term of
three years commencing on the Effective Date (the “Term”), unless sooner
terminated as hereinafter provided. This Agreement shall renew for successive
one-year periods upon the mutual consent of the Executive and the Corporation
(the Term and any and all renewals for a one-year period shall collectively be
referred to herein as the “Employment Term”).


4.                      Compensation.


(a) As compensation for his services hereunder, the Corporation shall pay to
Executive a base salary of One Hundred Twenty Thousand Dollars ($120,000) per
annum (the “Base Salary”), payable in accordance with the Corporation’s
customary payroll practices but in no event less frequently than semi-monthly,
subject to Section 4(d) hereof.  The Base Salary shall be reviewed no less
frequently than annually during the Employment Term for increase in the sole
discretion of the Board.


(b) In addition to the Base Salary, Executive shall be entitled to receive such
bonus as the Board may in its sole discretion determine, subject to Section 4(d)
hereof.


(c) All payments to Executive pursuant to this Agreement shall be subject to
applicable withholding and other employment taxes imposed by law.


5.                      Additional Benefits.  In addition to the compensation
payable to Executive under Section 4 hereof, during the Employment Term, he
shall be entitled to participate, to the extent he is eligible under the terms
and conditions thereof (such terms and conditions to be generally applicable to
all employees or senior executives of the Corporation), in any profit sharing,
stock option, pension, retirement, hospitalization, insurance, disability,
medical service, bonus or other employee benefit plan, program, policy or
arrangement generally available to the employees, or provided to other senior
executives, of the Corporation from time to time. Executive’s participation in
the benefits pursuant to this Section 5 shall be at a level, and upon terms and
conditions, provided to the Corporation’s senior executives from time to time.


6.                      Reimbursement of Expenses.  Upon Executive’s submission
to the Board of appropriate receipts or vouchers, the Board shall reimburse
Executive in accordance with applicable policies of the Corporation for business
expenses determined by the Board to be reasonable and necessary and incurred by
Executive in connection with Executive’s employment on behalf of the
Corporation.


7.                      Vacation.  Executive shall be entitled to annual paid
vacation of twenty (20) days in each calendar year in accordance with the
Corporation’s policies in effect from time to time.


8.                      Restrictive Covenants.  In consideration of the
Corporation’s entering into this Agreement and Executive’s exposure to
Confidential Information (as hereinafter defined), Executive and the Corporation
agree that


(a)           during the Employment Term and until the one-year anniversary of
the end of the Employment Term, Executive will not directly or indirectly own,
manage, operate, join, control, participate in, invest in or otherwise be
connected with, in any manner, whether as an officer, director, shareholder,
employee, partner, venturer, investor or otherwise, any entity that competes
directly with the Corporation;  and


(b)           during the Employment Term and until the one-year anniversary
of  either the end of the Employment Term or the termination of Executive,
Executive will not for Executive or on behalf of any other person, partnership,
corporation or other entity, directly or indirectly or by action together with
others, (i) call on any customer of the Corporation or licensee of the
Corporation’s products for the purpose of diverting or taking away any of such
individuals or any of the Corporation’s business and/or revenues directly
related to such individuals or (ii) solicit or induce any person who is or was
an employee of the Corporation during the one-year period prior to the
Executive’s termination or the end of the Employment Term, to terminate or
reduce the nature or scope of such employee’s relationship with the Corporation,
other than in the ordinary course of Executive’s performance of his duties
hereunder;  and


(c)           Executive will not make any materially disparaging statements,
orally or in writing,  to any third party about the Corporation, ,including, but
not limited to, the Corporation’s customers, licensees, shareholders, investors,
employees, Board members, products or operations.  This Section 8(c) shall
survive the termination of Executive’s employment by the Corporation or
the  expiration of the Employment Term, but shall not apply to communications
between Executive and Executive’s family, accountants, advisors, agents,
representatives and attorneys, or as expressly authorized by law or lawful
process.


Nothing herein contained shall be deemed to prohibit Executive from investing
his funds in securities of an issuer if the securities of such issuer are listed
for trading on a national securities exchange or are traded in the
over-the-counter market and Executive’s holdings therein represent less than
five percent (5%) of the total number of shares or principal amount of the
securities of such issuer outstanding.


Executive acknowledges that the provisions of this Section 8 are reasonable and
necessary for the protection of the Corporation and its intellectual property
and that each provision, and the period of time, geographic areas and types and
scope of restrictions on the activities specified herein are, and are intended
to be, divisible.  In the event that any provision of this Section 8, including
any sentence, clause or part hereof, shall be deemed contrary to law or invalid
or unenforceable in any respect by a court of competent jurisdiction, the
remaining provisions shall not be affected, but shall, subject to the discretion
of such court, remain in full force and effect and any invalid and unenforceable
provisions shall be deemed, without further action on the part of the parties
hereto, modified, amended and limited to the extent necessary to render the same
valid and enforceable.


9.                      Confidential Information; Assignment of Inventions;
Notifications.


(a)           Definition of Confidential Information.  For purposes of this
Agreement, “Confidential Information” shall mean all trade secrets, copyrights,
patents, technical data, know-how or any other proprietary information
pertaining to the Corporation’s business, customers or suppliers or information
pertaining to any aspect of the Corporation’s business which is information not
known by actual or potential competitors of the Corporation, in whatever form,
whether or not marked as “confidential,” including without limitation all
inventions, reports, investigations, research and development, drawings,
designs, plans, proposals, codes, marketing and sales information, financial
projections, cost summaries, pricing formulae, product development and design
information, information concerning business or product acquisitions, strategic
plans, customer lists, pricing data, databases, programs, algorithms, software
(including without limitation source and object code and design and user
documentation), systems, programs, procedures, techniques, manuals, customer
information, specifications, test results and lists disclosed to, created  or
otherwise known by, or in the possession of Executive.


(b)           Confidentiality Obligation.  Executive acknowledges and agrees
that as between the Corporation and Executive, the Corporation owns all right,
title and interest in and to the Confidential Information.  As a portion of the
consideration for the employment of Executive by the Corporation, Executive
agrees at all times during the Employment Term and thereafter to hold in
strictest confidence, and not to disclose or knowingly allow to be disclosed to
any third party, or to use or knowingly allow to be used, any Confidential
Information, except as necessary to perform Executive’s duties hereunder, and
then only according to the Corporation’s policies and procedures relating to
disclosure of Confidential Information, or as otherwise required by
law.  Executive will immediately notify the Board upon discovery or knowledge of
any actual or potential unauthorized use or disclosure of Confidential
Information.


(c)           Third Party Information.  Executive acknowledges that the
Corporation has received and in the future will receive confidential or
proprietary information from third parties subject to a duty on the
Corporation’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  Executive agrees to hold all such
confidential and proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or not to use it except as
necessary in carrying out Executive’s duties and responsibilities hereunder
consistent with the Corporation’s agreement with such third party.


(d)           Exceptions.  The provisions of this Section 9 shall not apply to
any Confidential Information which shall (i) have become public knowledge other
than by breach of this Agreement or any other agreement between the Corporation
and Executive, (ii) have been known to or in the possession of Executive with
the full right to disclose prior to his receipt from the Corporation, or (iii)
have been disclosed to Executive, other than under an obligation of
confidentiality, by a third party which to the best of Executive’s knowledge had
no obligation to the Corporation not to disclose such information to others.


(e)           Assignment of Inventions; Sale of Inventions.  Executive agrees
that he will promptly make full written disclosure to the Board regarding, will
hold in trust for the sole right and benefit of the Corporation, and hereby
assigns to the Corporation, or its designee, all his right, title and interest
throughout the world in and to, any and all inventions, original works of
authorship, developments, concepts, ideas, know-how, improvements or trade
secrets, whether or not patentable or registrable under copyright or similar
laws (“Inventions”), which Executive solely or jointly conceives or develops or
reduces to practice, or causes to be conceived or developed or reduced to
practice, during the  Employment Term,  or with the use or assistance of the
Corporation’s facilities, materials or personnel, except as provided in Section
9(d) above.  Executive further acknowledges that all Inventions which are made
by Executive (solely or jointly with others) during the Employment Term are
“works made for hire” (to the greatest extent permitted by applicable law) and
are compensated by Executive’s salary.
 
(f)           Maintenance of Records.  Executive agrees to keep and maintain
adequate and current written records of the business operations of the
Corporation, including, but not limited to, records of all financial matters,
customers and Inventions..  Such records, as well as all other memoranda, notes,
records, data and other documents composed by or made available to the Executive
during the Employment Term (collectively, the “Records”) will be available to
all members of the Board and remain the sole property of the Corporation at all
times.  Executive agrees not to remove the Records from the Corporation’s place
of business except as expressly permitted by Corporation policy which may, from
time to time, be revised at the sole election of the Board  for the purpose of
furthering the Corporation’s business.
 
(g)           Patent and Copyright Rights.  Executive agrees to assist the
Corporation, or its designee, at the Corporation’s expense, in every necessary
and proper way to secure the Corporation’s rights in the Inventions, and any
copyrights, patents, trademarks, mask work rights, moral rights, or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Corporation of all pertinent information and
data with respect thereto, the execution of all applications, specifications,
oaths, assignments, recordations, and all other instruments which the
Corporation shall deem necessary in order to apply for, obtain, maintain and
transfer such rights and in order to assign and convey to the Corporation, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto.  Executive further
agrees that Executive’s obligation to execute or cause to be executed, when it
is in Executive’s power to do so, any such instrument or papers shall continue
after the termination of this Agreement until the expiration of the last such
intellectual property right to expire in any country of the world.  Executive
agrees that if the Corporation is unable because of Executive’s mental or
physical incapacity or unavailability or for any other reason to secure
Executive’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Corporation as described above,
Executive hereby irrevocably designates and appoints the Corporation and its
duly authorized officers and agents as Executive’s agent and attorney in fact,
to act for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
application for, prosecution, issuance, maintenance or transfer of letters
patent or copyright registrations thereon with the same legal force and effect
as if originally executed by Executive.  Executive hereby waives and irrevocably
quitclaims to the Corporation any and all claims, of any nature whatsoever,
which Executive now or hereafter may have for infringement of any and all
proprietary rights assigned to the Corporation.


(h)           Return of Materials Upon Termination.  Executive agrees that at
the time of termination of his employment under this Agreement, Executive will
deliver to the Corporation (and will not keep in Executive’s possession,
recreate or deliver to anyone else) any and all Confidential Information,
Records, and any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
laboratory notebooks, materials, flow charts, equipment, other documents and
property, and reproductions of any aforementioned items developed, used and/or
possessed by Executive pursuant to his employment by the Corporation  or
otherwise belonging to the Corporation, its successors or assigns.  Executive
further agrees that any property situated on the Corporation’s premises and
owned by the Corporation, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by members of the Board
at any time with or without notice.  In the event of a termination of the
employment of Executive by the Corporation, Executive agrees to sign and deliver
a Termination Certification in the form attached hereto as Exhibit A.


(i)           Former Employer Information.  Executive represents that
Executive’s performance of all of the terms of this Agreement will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive in confidence or trust prior or subsequent to  the
Employment Term, and Executive will not disclose to the Corporation, or induce
the Corporation to use, any inventions, confidential or proprietary information
or material belonging to any  previous employer or any other party.


(j)           Notification to Other Parties.  In the event that Executive leaves
the employ of the Corporation, Executive hereby consents to notification by the
Corporation to Executive’s new employer of Executive’s covenants under Sections
8 and 9 of this Agreement.


(k)           Facilitation of Agreement. Executive agrees to execute promptly
any proper oath or verify any proper document required to carry out the terms of
this Section 9 upon the Corporation’s written request to do so.
 
(l)           Conflicts. Executive acknowledges that he has not entered into,
and will not enter into, any oral or written agreement in conflict with any of
the provisions of this Section 9.


10.                      Equitable Relief.  The parties hereto acknowledge that
Executive’s services are unique and that, in the event of a breach or a
threatened breach by Executive of any of his obligations under this Agreement,
the Corporation will not have an adequate remedy at law.  Accordingly, in the
event of any such breach or threatened breach by Executive, the Corporation
shall be entitled to such equitable and injunctive relief as may be available to
restrain Executive and any business, firm, partnership, individual, corporation
or entity participating in such breach or threatened breach from the violation
of the provisions hereof.  Nothing herein shall be construed as prohibiting the
Corporation from pursuing any other remedies available at law or in equity for
such breach or threatened breach, including the recovery of damages and the
immediate termination of the employment of Executive hereunder.


11.                      Termination.  Executive’s employment with the
Corporation and the Employment Term shall terminate upon the expiration of the
Employment Term or upon the earlier occurrence of any of the following events
(the date of termination, the “Termination Date”):


(a)           The death of Executive (“Death”).


(b)           The termination of Executive’s employment by the Corporation for
Cause upon written notice (the “Cause Notice”) to Executive specifying the
conduct constituting Cause.  As used herein, “Cause” shall mean:  (i) any breach
of Executive’s obligations under this Agreement; (ii) fraud, theft, or gross
malfeasance on the part of the Executive, including without limitation, conduct
of a felonious or criminal nature, conduct involving moral turpitude,
embezzlement, or misappropriation of assets; (iii) an act, omission or other
conduct by the Executive which is inconsistent with the Executive’s position
and/or which results or is reasonably likely to result, in the  opinion of the
Board, in an adverse effect (financial or otherwise) on the business or
reputation of the Corporation or any of its subsidiaries, divisions, or
affiliates; and (iv) the Executive’s failure or refusal to perform, or the
negligent performance of, his duties.


(c)           The termination of Executive’s employment by the Corporation for
Disability.  As used herein, “Disability” shall mean Executive’s inability, as
reasonably determined by the Board, to perform his duties, services and
responsibilities hereunder by reason of a physical or mental infirmity for a
total of one hundred eighty (180) calendar days in any twelve (12) month period.
 
(d)           The termination of Executive’s employment by the Corporation
Without Cause.  As used herein, “Without Cause” shall mean termination of
Executive’s employment by the Corporation other than for (i) Cause, (ii) Death,
or (iii) Disability.




12.                      Termination Payments.  If Executive’s employment with
the Corporation terminates, the Corporation’s, its subsidiaries’ and its
affiliates’ sole obligation hereunder shall be to pay Executive (i) any accrued
and unpaid Base Salary as of the Termination Date and (ii) an amount equal to
such reasonable and necessary business expenses incurred by Executive pursuant
to Section 6 of this Agreement in connection with Executive’s employment on
behalf of the Corporation on or prior to the Termination Date but not previously
paid to Executive.


13.                      Executive Covenants.  The Executive agrees to keep the
terms of this Agreement confidential and not to provide copies of this Agreement
to, or to disclose any of the terms and conditions of this Agreement to, anyone
not a party to this Agreement except as may be required by law, in connection
with a legal action involving this Agreement or to Executive’s immediate family
members, bankers, accountants, advisors, representatives or attorneys who agree
to be bound by this confidentiality provision.


14.                      Survival of Provisions.  Neither the termination of
this Agreement nor of Executive’s employment hereunder shall terminate or affect
in any manner any provision of this Agreement that is intended by its terms to
survive such termination.


15.                      Entire Agreement; Amendment.  This Agreement embodies
the entire agreement and understanding of the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements
or understandings, oral and written, relative to said subject matter.  This
Agreement may not be changed, amended, terminated, augmented, rescinded or
discharged (other than by performance), in whole or in part, except by a writing
executed by each of the parties hereto.


16.                      Notices.  Any notice required, permitted or desired to
be given to any party hereto pursuant to any of the provisions of this Agreement
shall be deemed to have been sufficiently given or served for all purposes if
delivered in person or by responsible overnight delivery service or sent by
certified mail, return receipt requested, postage and fees prepaid, if to the
Board at___________________________, and if to Executive at his address set
forth above.  Either of the parties hereto may at any time and from time to time
change the address to which notice shall be sent hereunder by notice to the
other party given under this Section 16.  The date of the giving of any notice
hand delivered or delivered by responsible overnight carrier shall be the date
of its delivery and the date of giving of any notice sent by mail shall be the
date five (5) days after the date of the posting of the mail.


17.                      No Assignment; Binding Effect.   Neither this
Agreement, nor any of the rights, interests or obligations hereunder, including
the right to receive any payments hereunder, may be transferred or assigned (by
operation of law or otherwise) by Executive.  This Agreement may not be assigned
by the Corporation other than to an entity which (a) directly or indirectly
controls, is controlled by or under common control with the Corporation, or
which is a successor in interest to substantially all of the business operations
of the Corporation and (b) assumes in writing, at the time of the assignment,
the Corporation’s obligation to perform this Agreement.  The Corporation shall
provide Executive with written notice within ten (10) days of any such
assignment. This Agreement and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon Executive and his
heirs, executors and administrators and upon the Corporation and its successors
(including, without limitation, by way of merger) and assigns.


18.                      Waivers.  No waiver of any of the provisions or
conditions of this Agreement or any of the rights of a party hereto shall be
effective or binding unless such waiver shall be in writing and signed by the
party claimed to have consented thereto.  Except to the extent that a party
hereto may have otherwise agreed in writing, no waiver by that party of any
condition of this Agreement or breach by the other party of any of its
obligations hereunder shall be deemed to be a waiver of any other condition or
subsequent or prior breach of the same or any other obligation or representation
or warranty by such other party, nor shall any forbearance by the first party to
seek a remedy for any noncompliance or breach by such other party be deemed to
be a waiver by the first party of its rights and remedies with respect to such
noncompliance or breach.


19.                      Governing Law.  This Agreement shall in all respects be
construed in accordance with and governed by the laws of the State of Ohio.


20.                      Invalidity.  If any clause, paragraph, section or part
of this Agreement shall be held or declared to be void, invalid or illegal, for
any reason, by any court of competent jurisdiction, such provision shall be
ineffective but shall not in any way invalidate or affect any other clause,
paragraph, section or part of this Agreement.


21.                      Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall constitute an original instrument,
but each of which when taken together shall constitute one and the same
instrument.


22.                      Voluntary Execution; Advice of Counsel.  Executive
certifies and acknowledges that Executive has carefully read all of the
provisions of this Agreement and that Executive understands and will fully and
faithfully comply with such provisions.  Executive further acknowledges that, in
executing this Agreement, Executive has had the opportunity to seek the advice
of independent legal counsel and has read and understood all of the terms and
provisions of this Agreement.




 
{Signature Page Follows}
 





 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of this __15_ day of May, 2009.




GUARDIAN ZONE TECHNOLOGIES, INC.


By:               /s/ David Wible
Title: David Wible
Chief Executive Officer




      /s/ Thomas J. Radu
THOMAS J. RADU

